Title: From James Madison to James Monroe, 11 November 1806
From: Madison, James
To: Monroe, James



Sir,
Department of State Novr. 11th. 1806

Mr. Clinton, the Mayor of New York, having understood that Capt. Whitby has stated that he is in possession of an affidavit tending to shew that the place where Pierce was killed last spring by a shot from the Leander was not within the jurisdiction of the United States, has furnished the inclosed documents to set the matter in a clear light.  I have the honor to be &c.

James Madison

